                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


FREDDIE WILLIAMS,

                       Plaintiff,

vs.                                        Case No. 19-2037-SAC

CORRECT CARE SOLUTIONS and
KAY THOMPSON

                       Defendants.


                               O R D E R

        Plaintiff has filed a pro se action pursuant to 42 U.S.C. §

1983.     This action was filed in state court and has been removed

to this court.      From the complaint, plaintiff appears to be an

inmate at the Wyandotte County Adult Detention Center (WCADC).         He

names Correct Care Solutions (CCS) as the sole defendant in his

handwritten complaint (Doc. No. 4, p. 1) and adds Kay Thompson as

a defendant in an attached complaint written on a court-produced

form for § 1983 actions (Doc. No. 4, p. 9).

        Plaintiff alleges that while incarcerated at the WCADC he did

not receive medication for a seizure condition until July 28, 2017

when plaintiff was hospitalized after suffering a seizure, even

though there was information available well before that time that

he    suffered   seizures.   Plaintiff     has   also   supplemented   his

complaint with allegations that he has had shingles that defendants

failed to diagnose and treat properly.

                                     1
     This case is now before the court upon defendant CCS’s motion

for dismiss pursuant to Fed.R.Civ.P. 12(b)(6) – Doc. No. 6 - and

other pending motions.

II. Pro se standards

     “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).         A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the court to “supply additional factual

allegations to round out a plaintiff's complaint.”         Whitney v.

State of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

III. Rule 12(b)(6) standards

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted” under Rule 12(b)(6), the

court must determine whether the complaint contains “sufficient

factual matter, accepted as true, to ‘state a claim for relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A complaint will not “suffice if it tenders ‘naked

assertion[s]’   devoid   of   ‘further   factual   enhancement.’”   Id.

(quoting Twombly, 550 U.S. at 557).

                                   2
     The plausibility standard is not akin to a “probability
     requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.
     Where a complaint pleads facts that are “merely
     consistent with” a defendant’s liability, it “stops
     short of the line between possibility and plausibility
     of ‘entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).          A plausibility analysis

is a context-specific task depending on a host of considerations,

including judicial experience, common sense and the strength of

competing explanations for the defendant's conduct.            See id. at

679; Twombly, 550 U.S. at 567.

     The   court   will   not   accept   broad   allegations   which   lack

sufficient detail to give fair notice of what plaintiff’s claims

are. Section 1983 plaintiffs must “make clear exactly who is

alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008). This can be particularly important in

prisoner litigation. Gee v. Pacheco, 627 F.3d 1178, 1185 (10th Cir.

2010)(“A prisoner claim will often not be plausible unless it

recites facts that might well be unnecessary in other contexts.”).

     At this point, the court’s role is not to weigh potential

evidence the parties might present at trial but to assess whether

the complaint alone is legally sufficient to state a claim for

relief.    See MacArthur v. San Juan County, 309 F.3d 1216, 1221

                                     3
(10th Cir. 2002)(quotation omitted).         An exception to this rule is

that the court may consider documents referred to in the complaint

that are central to the plaintiff’s claim.           Id.

       Typically,     dismissals    under    Rule   12(b)(6)     follow    the

arguments made in a motion to dismiss.         But, the court may dismiss

on the basis of its own arguments when it is patently obvious that

plaintiff could not prevail on the facts alleged and allowing an

opportunity to amend the complaint would be futile.              See Whitney

v. State of New Mexico, 113 F.3d 1170, 1172 (10th Cir. 1997); Hall,

935 F.2d at 1109-10.      In this order, the court relies on arguments

made by defendants and arguments raised by the court.1

IV. The complaint fails to state a claim under § 1983.

       While CCS may be considered as a person acting under color of

state law for purposes of § 1983, it may not be held liable based

upon respondeat superior – that is, solely because it employs

someone who violated the Constitution.         See Rascon v. Douglas, 718

Fed.Appx. 587, 589–90 (10th Cir. 2017); Spurlock v. Townes, 661

Fed.Appx. 536, 545 (10th Cir. 2016); Green v Denning, 465 Fed.Appx.

804,    806   (10th   Cir.   3/9/2012);     Livingston     v.   Correct   Care

Solutions, 2008 WL 1808340 *1-2 (D.Kan. 4/17/2008).                 Plaintiff

must allege facts showing a policy or a custom of CCS that caused


1 The court rejects defendant CCS’s exhaustion of administrative remedies
argument because it requires additional information which is not present in the
record the court is limited to reviewing upon defendant’s motion. See Lax v.
Corizon Medical Staff, 2019 WL 1223312 *1-2 (10th Cir. 3/15/2019)(inmates are
not required to plead exhaustion of administrative remedies).

                                      4
his injury.    Spurlock, supra.      Plaintiff has failed to allege such

facts.    Therefore, his claim against CCS is subject to dismissal

for failure to state a claim.

     Plaintiff’s claim against defendant Thompson is also subject

to dismissal.     Plaintiff must allege facts showing that defendant

Thompson caused his injury and acted with the state of mind

required to establish liability for the alleged misconduct.             See

Pahls    v.   Thomas,   718   F.3d   1210,   1225,26   (10th   Cir.   2013).

Plaintiff’s complaint does not contain such a factual recitation.

V. Other pending motions

     A. Motions for appointment of counsel

     Plaintiff has filed two motions for appointment of counsel.

Doc. Nos. 9 and 11.      In deciding whether to appoint counsel, the

district court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,

and the prisoner’s ability to investigate the facts and present

his claims.”     Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004).        “It is not enough ‘that having counsel

appointed would have assisted [the prisoner] in presenting his

strongest possible case, [as] the same could be said in any case.’”

Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)(quoting

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).             Here,

the court understands that plaintiff may face some obstacles in

presenting the facts and law concerning his case.          But, this is a

                                      5
relatively    simple    case   and    the   court   is    not   convinced   that

appointment    of      counsel   is     warranted.           Considering       the

circumstances, including that presently the complaint does not

appear to state a claim, the court shall deny plaintiff’s motion

for appointment of counsel without prejudice to plaintiff renewing

his request if this litigation progresses further.

     One of plaintiff’s motions to appoint counsel (Doc. No. 9)

also asks for a hearing to oppose defendant’s motion to dismiss.

Whether to conduct a hearing upon the motion to dismiss is a matter

for the court’s discretion.             The court very seldom conducts

hearings upon motions to dismiss and finds that a hearing is not

necessary under the circumstances of this case.                 Therefore, the

court shall deny plaintiff’s request for a hearing.

     B. Motion to Stay Discovery

     Defendant has filed a motion to stay discovery.              Doc. No. 12.

Defendant requests a stay until 30 days following the court’s

ruling on defendant’s pending motion to dismiss. Plaintiff opposes

the motion. Upon review, the court shall grant a stay of discovery

until further notice.      The court finds that a stay will limit the

possibility    of   wasteful     or    burdensome        proceedings   while     a

dispositive motion is being decided and that discovery is not

necessary to litigate the dispositive motion.                   Therefore, the

motion to stay shall be granted and discovery shall be stayed until

further notice.     See Randle v. Hopson, 2013 WL 120145 *1 (D.Kan.

                                       6
1/9/2013)(reviewing factors often considered upon a motion to stay

discovery).

       C. Motion for leave to proceed in forma pauperis (Doc. No.

18).

       Upon review, plaintiff’s motion for leave to proceed in forma

pauperis is granted.

VI. Conclusion

       For the above-stated reasons, the court shall grant the motion

to dismiss plaintiff’s complaint – Doc. No. 6.       The court shall

give plaintiff time until May 3, 2019 to file a complete and proper

amended complaint to cure all the deficiencies discussed in this

order.     If plaintiff fails to do so, this case shall be closed.

Plaintiff’s motions for appointment of counsel and for a hearing

(Doc. Nos. 9 and 11) are denied without prejudice.       Defendant’s

motion to stay discovery (Doc. No. 12) is granted.       Plaintiff’s

motion for leave to proceed in forma pauperis (Doc. No. 18) is

granted.

       IT IS SO ORDERED.

       Dated this 12th day of April, 2019, at Topeka, Kansas.




                      s/Sam A. Crow________________________________
                      Sam A. Crow, U.S. District Senior Judge




                                  7
